Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-11, filed October 23, 2020, are examined on the merits.
The IDS, filed September 16, 2020, has been considered.
On pages 8-10, Applicant argues the specific contents of the first update and the second update are not described in such a manner sufficient to disclose or teach the above, noted features of amended claims 1, 8 and 9 in which "the first update" and "the second update" are executed for the same database as indicated by at least antecedent basis, as well as the other specific details of "the first update" and "the second update".  Hence, at least the above-noted features of amended claims 1, 8 and 9 regarding the first update and the second update provide distinctions over the cited references.
Applicant’s argument is not persuasive because the cited prior art discloses the argued limitation.  For example, as applicant pointed to paragraphs [0051] and [0052], Babar describes “once updated data may be further updated in the regular update process” which supports the concept for first update and second update (further updated).  Further, Yoon discloses processor 414 can also receive a first update for the plurality of computing devices and store that update in a database. The processor 414 can receive a second update, which the processor can aggregate with the first update. The processor can send the aggregate to the RAID across the plurality of devices (page 3, [0028]).  Yoon discloses the first update is directed to receive a first update for the plurality of computing devices and store that update in a database and the second update is directed to the plurality of devices.  Therefore, the updates of Yoon reasonably reads on the argued limitations.
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The limitation of “the data management device manages the incident data, the specific condition is satisfied when a time remaining until a processing deadline of the incident is equal to or a shorter time than a reference time, and transmitting the transmission request includes transmitting the transmission request at a second interval that is a shorter time interval than the first interval is free of prior art.
Claims 3-7, 10, and 11 are allowed.  The limitation of “first specific incident data in relation to which a first time remaining until a processing deadline is equal to or a shorter time than a first reference time, and second specific incident data in relation to which a second time that has elapsed since immediately preceding response processing is equal to or a longer time than a second reference time” is free of prior art.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 8, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Babar (US 2016/0239774 A1) in view of Yoon et al. (Yoon hereafter, US 2012/0185727 A1).
In regard to claim 1, Babar discloses a non-transitory computer-readable storage medium storing therein a data update program for causing a computer to execute a process
comprising: in response to receiving a plurality of data transmitted from a data management device at a first interval, updating data in a searchable database stored in a data storage with the received plurality of data (page 5, [0056], e.g. the project social analytics system 432 also comprises a social analytics database 418 that maintains data from the social analytics system, and may also maintain relevant data from one or both of the enterprise systems as well. For example, mapping information may be stored in the database 418 in one or more embodiments. In one or more embodiments, the database 418 may include a unified document with a business entity mapped to its primary conversation, and [0057], e.g. conversation data about to be analyzed may be stored in the database 418. In one or more embodiments, conversation data may be maintained only temporarily until analyzed by the social analytics system and then may be purged. The database 418 may also store 
in response to detecting specific data satisfying a specific condition among the plurality of data in the database, the specific data having been updated (page 5, [0051], the social analytics data for the dashboard may be stored in the ERP database 404, and may be updated at a predetermined frequency, [0052], e.g. project management system 430 also comprises a JMS queue for social media health update 408 to periodically update the ERP database 404 with latest data captured from the social media analytics system 432), transmitting to the data management device a transmission request to transmit data identified by identification information of the specific data (page 5, [0059], e.g. the data monitor 414 may be prompted by the social analytics process director 416 to poll (request) for changes in the social network…hash values may be stored in the database 418 and may be referenced against the project's unique identifier); and
in response to receiving the data identified by the identification information of the specific data that is transmitted from the data management device in response to the transmission request, updating the specific data in the database with the received data (page 5, [0059], e.g. the hash value of the response of a conversation changes, the changes may be updated in the database).  
However, Babar does not explicitly disclose “executing a first update…executing a second update…”
Yoon discloses processor 414 can also receive a first update for the plurality of computing devices and store that update in a database. The processor 414 can receive a second update, which the processor can aggregate with the first update. The processor can send the aggregate to the RAID across the plurality of devices (page 3, [0028]).  
Yoon discloses RAID technology can be used for both improving performance and resiliency, it is used in the present disclosure to refer to improved reliability (page 1, [0011]).  One of ordinary skill in improving performance and resiliency, and reliability.  Therefore, it would have been obvious to one of ordinary skill in the art to use the method of Babar with the disclosure of Yoon for both improving performance and resiliency, and reliability.
In regard to claims 8 and 9, Babar in view of Yoon discloses a method and device for updating data (Babar, page 11, [0125], e.g. computer system 1400).
CONCLUSION
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of 

Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO's PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.  The USPTO's official fax number is 571-272-8300.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. Dune Ly, whose telephone number is (571) 272-0716.  The examiner can normally be reached on Monday-Friday from 8 A.M. to 4 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Neveen Abel-Jalil, can be reached on 571-270-0474.


Primary Examiner, Art Unit 2152